EXHIBIT 21 Subsidiaries of Republic Bancorp, Inc.***** Name of Subsidiary State or other Jurisdiction of Incorporation Republic Bank & Trust Company Kentucky Republic Bank Federally chartered savings bank Republic Invest Co. Delaware Republic Capital LLC Delaware Republic Bancorp Capital Trust Delaware Subsidiaries of Republic Bank & Trust Company***** ***** Certain subsidiaries are not listed since, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary at December 31, 2012.
